2017 UT App 88



               THE UTAH COURT OF APPEALS

        STATE OF UTAH, IN THE INTEREST OF K.G. AND S.M.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                             K.M.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Opinion
                       No. 20170163-CA
                       Filed May 25, 2017

       Second District Juvenile Court, Ogden Department
                The Honorable Sharon S. Sipes
                          No. 1119574

             Jennifer A. Clark, Attorney for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH, and DAVID
                         N. MORTENSEN.

PER CURIAM:

¶1    K.M. (Mother) appeals the juvenile court’s order
terminating her parental rights. We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision [to
terminate a person’s parental rights,] the result must be against
the clear weight of the evidence or leave the appellate court with
a firm and definite conviction that a mistake has been made.” In
re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation and internal
                             In re K.G.


quotation marks omitted). We “review the juvenile court’s
factual findings based upon the clearly erroneous standard.” In
re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding of fact is
clearly erroneous only when, in light of the evidence supporting
the finding, it is against the clear weight of the evidence. See id.
Further, we give the juvenile court a “wide latitude of discretion
as to the judgments arrived at based upon not only the court’s
opportunity to judge credibility firsthand, but also based on the
juvenile court judges’ special training, experience and interest in
this field.” Id. (citations and internal quotation marks omitted).
Finally, “[w]hen a foundation for the court’s decision exists in
the evidence, an appellate court may not engage in a reweighing
of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3     Mother argues that there was insufficient evidence to
demonstrate grounds supporting termination of her parental
rights. The juvenile court based its termination decision on
several grounds, including unfitness. See Utah Code Ann. § 78A-
6-507(1)(c) (LexisNexis 2012). The evidence in the record
supports the juvenile court’s findings and its determination that
Mother was unfit to care for her children, primarily due to her
habitual use of a controlled substance. 1 Despite the fact that the
children were initially removed from Mother’s custody due to
Mother’s issues with drugs, Mother did very little to remedy
these issues during the course of the proceedings. Mother
admitted using methamphetamine throughout the entire course


1. Pursuant to Utah Code section 78A-6-507, the finding of any
single ground for termination is sufficient to warrant
termination of parental rights. See Utah Code Ann. § 78A-6-
507(1) (LexisNexis 2012); In re F.C. III, 2003 UT App 397, ¶ 6, 81
P.3d 790 (noting that any single ground is sufficient to terminate
parental rights). As a result, if there is sufficient evidence to
support any of the grounds for termination found by the juvenile
court, the termination of Mother’s rights was appropriate.




20170163-CA                     2                 2017 UT App 88
                            In re K.G.


of the child welfare proceeding. She also admitted that nearly
every person around her uses drugs. Further, Mother failed to
comply with the service plan’s requirement to submit herself for
random drug testing. Mother either missed or did not produce a
sample for 60 of 64 scheduled tests. Of the four tests for which
she did provide a sample, Mother tested positive for drugs
twice. The juvenile court went on to find that Mother lacked
insight into the problems caused by her drug use. She believed
that her drug use did not interfere with her ability to parent the
children despite admitting that she was unable to care for the
children “when she is coming down” from the drugs or when
she uses too much. Due to this lack of insight Mother did not
participate in any meaningful drug treatment. Mother’s drug use
made it impossible for her to properly care for her children.
Thus, the evidence supports the juvenile court’s determination
that Mother was unfit.

¶4     Mother next argues that it was not in the best interests of
the children to terminate her parental rights. The juvenile court’s
findings demonstrate that Mother was not in a position to
provide for the children’s needs or to provide the stability they
needed. In addition to Mother’s ongoing issues with drug use,
Mother never obtained stable employment or housing. Further,
she was incarcerated at times during the course of the child
welfare proceeding. Conversely, the children were in a kinship
placement in which the foster parents met the children’s physical
and emotional needs and provided the children with the stability
they needed. The children have integrated into the foster family,
and the foster parents wish to adopt them. Accordingly,
evidence in the record supports the juvenile court’s
determination that it was in the best interests of the children to
terminate Mother’s parental rights.

¶5    Affirmed.




20170163-CA                     3                2017 UT App 88